Citation Nr: 0218633	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-09 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for onychomycosis.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to August 
1975.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 and subsequent 
rating decisions from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before a Member of the Board was conducted in 
July 2002. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication 
of the veteran's claim has been developed.

2.  The veteran's onychomycosis began in service.  


CONCLUSION OF LAW

Onychomycosis was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, 
to include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In April 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied 
that the RO has complied with the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Background

The veteran's service medical records reveal that he had a 
rash of the left foot in August 1970 and was given topical 
medication.  The veteran complained of foot trouble on his 
report of medical history form for discharge in August 
1975, and multiple calluses of both feet were found on 
examination.  

A December 1975 rating decision granted service connection 
for multiple calluses of both feet and assigned a 10 
percent evaluation, effective from separation from 
service.  

An April 1999 VA medical record diagnosed the veteran with 
a fungus infection of the toenails.  A June 1999 VA 
progress note indicated that the veteran had nail fungus, 
thickened nails and some scaling of the feet.  The 
diagnosis was tinea pedis and onychomycosis.  The veteran 
stated that the foot condition began in service.  

A VA feet examination was conducted in September 1999.  
The veteran stated that he had a fungal infection in his 
big toes in service around 1971 or 1972, and the infection 
spread to the other toenails over the years.  As pertinent 
here, onychomycosis involving all toenails was diagnosed.  

A VA progress note dated in January 2000 noted that 
topical medication significantly improved the veteran's 
onychomycosis.  

In statements received in August 2002, the veteran's 
spouse and son indicated that the veteran had fungus on 
his feet when he was discharged from service.  

At the hearing before a Member of the Board, the veteran 
testified, under oath, that he contracted athlete's foot 
when he served in Southeast Asia.  He noted that he did 
not seek treatment for the condition until after he was 
discharged from service.  


Analysis

Service connection will be granted when a veteran 
demonstrates either that a disability was manifested or 
aggravated during service and currently exists, or that a 
current disability resulted from a disease or injury 
incurred in service, even if that disease or injury was 
not manifested during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  

It is well established that lay persons cannot provide 
testimony when an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, lay testimony 
is competent as to empirical observation, e.g., eye-
witness accounts of visible symptoms or events.  Id.

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Board notes that the veteran was given topical 
medication for a foot rash in service, he currently has 
onychomycosis, and he and several of his family members 
noted that he has had a foot condition since separation 
from service.  The Board finds the lay statements to be 
credible, within the area of competence pertaining to lay 
witness testimony, and supported by the veteran's service 
medical records.  See Espiritu, supra.  Affording the 
veteran the benefit of the doubt, the Board finds that his 
current onychomycosis began in service and therefore, 
service connection for such disability is warranted.  See 
38 U.S.C.A. § 5107(b); Heuer, supra.


ORDER

Service connection for onychomycosis is granted.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

